Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-111056 on Form S-8, Registration Statement No. 333-121614 on Form S-4, and Registration Statement Nos. 333-133889 and 333-147543-01 on Form S-3 of our reports dated February28, 2008, relating to the financial statements and financial statement schedule of Whiting Petroleum Corporation, and the effectiveness Whiting Petroleum Corporation’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Whiting Petroleum
